Citation Nr: 0211335	
Decision Date: 09/04/02    Archive Date: 09/09/02

DOCKET NO.  99-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chest tightness, 
shortness of breath and coughing, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for residuals of left 
ankle fracture with sprain.

3.  Entitlement to an initial evaluation in excess of 20 
percent for left shoulder injury with brachial plexus 
involvement.  

4.  Entitlement to an initial compensable evaluation for 
cervical disc disease.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to August 
1997, including verified service in the Southwest Asia 
Theater of operations during the Persian Gulf War from 
December 1990 to May 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board is undertaking additional development on the issues 
of entitlement to service connection, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left shoulder injury with brachial plexus 
involvement is manifested by decreased range of motion due to 
pain and weakness that approximates that of limitation of 
motion of the arm to 25 degrees from the side.

3.  The veteran's cervical disc disease is manifested by 
slight limitation of motion. 


CONCLUSIONS OF LAW

1.  Entitlement to an initial 30 percent evaluation for left 
shoulder injury with brachial plexus involvement is met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71, Plate I, 4.71a, Diagnostic Code 
5201 (2001). 

2.  Entitlement to an initial 10 percent evaluation for 
cervical disc disease is met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board further notes that in Bernklau, supra., the Federal 
Circuit stated:

We recently held in Dyment v. Principi, No. 
00-7075, 20002, U.S. App LEXIS 7606, 2002 WL 
733978, at 7 (Fed. Cir. Apr. 24, 2002), [*23] 
"that section 3(a) of the VCAA, unlike 
section 4, was not intended to be given 
retroactive effect." That decision was 
plainly correct.  The Supreme Court has 
instructed that when a new law makes clear 
that it is retroactive, an appellate court 
must apply that law in reviewing judgments 
still on appeal that were rendered before the 
law was enacted, and must alter the outcome 
accordingly.' (Citations omitted.)  But the 
Supreme Court has also held repeatedly that 
federal legislation is to be construed to 
avoid retroactivity unless we can discern 
clear congressional intent for that result. 
See, e.g., Landgraf  [v. USI Film Products, 
511 U.S. 211 (1995)] at 270 ("Since the 
early days of this Court, we have declined to 
give retroactive effect to statutes burdening 
private rights unless Congress had made clear 
its intent."); Bowen v. Georgetown Univ. 
Hosp., 488 U.S. 204, 208, 102 L. Ed. 2d 493, 
109 S. Ct. 468 (1988) ("Congressional 
enactments and administrative rules will not 
be construed to have retroactive effect 
unless their language requires this 
result."). And the Court has emphasized that 
"the standard for finding such unambiguous 
direction is a demanding one. 'Cases where 
this Court [i.e., the Supreme Court] has 
found truly 'retroactive' effect adequately 
authorized by statute have involved statutory 
language that was so clear that it could 
sustain only one interpretation.'" (Citations 
omitted.) (Emphasis added.)

The Board finds that this language would appear to challenge 
the viability of Karnas, supra., and its progeny.  For 
purposes of this decision, however, the Board will continue 
to follow Karnas.
 
The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the October 1998 Statement of the Case 
(SOC), and the May 1999, May 2000 and May 2002 Supplemental 
Statements of the Case (SSOC), the veteran was provided 
notice of the information, medical evidence or lay evidence 
necessary to substantiate the claim on appeal.  The SOC and 
subsequent SSOC also notified the veteran of the pertinent 
laws and regulations, as well as his due process rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, private and 
VA treatment records, and reports of VA examinations.  The 
veteran has not identified any outstanding evidence that 
would support of his claim.  The Board notes that the veteran 
failed to report for VA examinations scheduled in August and 
September 2001.  The Court has held that VA's duty to assist 
the veteran is "not always a one-way street" and that the 
veteran must be prepared to cooperate with VA's efforts to 
obtain all relevant evidence.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Board finds nothing in the new legislation indicating an 
intent to relieve the claimant of any obligation to 
cooperate.

The record reflects that the claimant received detailed 
information as to not only what evidence was required to 
substantiate the claims, but also as to the obligations of VA 
and the claimant in obtaining evidence.  In this regard, the 
Board particularly notes the RO letter to the veteran in 
February 2001.  This letter not only explained in plain 
language what evidence was needed to substantiate the claims, 
it also explained what the essential contents of that 
evidence must be, and advised the claimant of both what VA 
would do to obtain evidence and what type of evidence she 
should submit on her own behalf.  Hence, the Board concludes 
that the correspondence discussed above demonstrates 
compliance with VA's notification requirements to the extent 
required by law.  Quartuccio v. Principi, __ Vet. App. __, 
No. 01-997 (June 19, 2002). 

Since the veteran has already been informed of the evidence 
needed to substantiate his claim and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and his representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

In a June 1998 rating decision, the RO granted service 
connection for left shoulder injury with brachial plexus 
involvement and cervical disc disease; the disabilities were 
evaluated as 20 percent and noncompensably disabling from 
August 28, 1997, respectively.  

On VA general medical examination in November 1998, it was 
noted that the veteran was right-handed and worked part-time 
driving a forklift for a local company.  On neck examination, 
the veteran's left upper extremity flexion and extensions, as 
well as the grip of his left hand, were graded at 3/5.  There 
was tenderness of the superolateral aspects of the left 
shoulder as well as the inferior aspects of the rotator cuff 
area.  Sensory examination of the left upper extremity showed 
hyperesthesias in the proximal and lateral distribution.  
Range of motion of the left shoulder was abduction to 70 
degrees, forward elevation to 70 degrees, and internal 
rotation to 80 degrees.  External rotation could not be 
performed.  Range of motion of the neck was abduction to 25 
degrees to the right and 35 degrees to the left.  Flexion was 
full.  Extension was reduced to 50 degrees, and right and 
left rotation was reduced to 70 degrees.  There was 
tenderness to palpation of the right trapezius muscle area 
and cervical midline.  Otherwise, the neck showed no thyroid 
changes on palpation.  Neurological examination was grossly 
intact except for his left XI nerve, as he was unable to 
shrug his shoulders adequately on the left.  X-rays of the 
cervical spine were interpreted as most consistent with 
muscle spasm.  X-rays of the left shoulder were negative.  
The diagnoses included cervical discopathy and left shoulder 
arthralgias with reduced and painful range of motion.  

VA neurological examination in November 1998 revealed marked 
give way weakness in the left arm to every single muscle 
tested.  The examiner noted that the veteran was able to 
slowly raise his arm completely over his head.  His fingers 
were so weak that he could not grasp at all; however, he was 
able to use his left hand to tie his shoes.  There was 
excellent muscle development throughout the left arm.  The 
examiner noted that there was no atrophy at all which was 
inevitably seen with a peripheral nerve injury.  The examiner 
commented that the veteran's complaints were vastly out of 
proportion to any objective examination findings.  The 
examiner further indicated that there was no neurologic 
evidence at that time for cervical disease or brachial plexus 
injury.  

In January 2000, the veteran testified that the left shoulder 
pain radiated across the elbow and down his arm to his 
fingertips.  He got pain if he walked too long with his arm 
swinging or if he rolled over in his sleep wrong.  He 
indicated that range of motion of his left arm was limited by 
pain to 45 degrees.  He stated that if he lifted his arm to 
60 degrees it shook.  He indicated that his neck pain was not 
constant, but was present about 80 percent of the time.  He 
stated that if he turned his head too fast he got a migraine 
headache.  Sometimes, he got tingling and numbness in both 
his upper and lower extremities.  See January 2000 hearing 
transcript.  

On VA neurological examination in March 2000, the veteran 
complained of pain in the left shoulder and occasionally in 
the neck.  Examination of strength in the left upper 
extremity was somewhat pain limited, though the examiner felt 
that the veteran gave a good effort.  There was some left 
deltoid weakness in the range of 3+/5 with some minimal 
muscle atrophy, left biceps and left triceps were 5-/5.  The 
left hand grip was approximately 4+/5.  The examiner noted 
that the examination of muscle strength was limited as much 
as possible due to the severe pain complaint.  Muscle tone in 
the left upper extremity was somewhat decreased, especially 
in the shoulder girdle.  Left upper extremity sensory 
examination revealed decreased light touch and pin prick over 
the left shoulder in the neck area.  The diagnosis was 
brachial plexus.  The examiner commented that characteristics 
of this syndrome usually included onset after a shoulder 
injury with symptoms radiating down the arm, as well as into 
the neck followed by weakness and numbness of the arm.  It 
was further noted that the distribution of neurologic 
findings was variable and the pain, which was worsening, may 
limit shoulder movements.  

VA outpatient treatment records dated in 2000 show that on 
examination in May 2000 the left shoulder was tender and had 
limited range of motion over 90 degrees.  There was 
tenderness over the left side of the neck.  In September 
2000, there was limitation of motion of the left shoulder 
with pain at 45 degrees.  Physical examination in November 
2000 revealed tenderness in the acromion area.  The veteran 
was unable to raise his arm over his head secondary to 
weakness.  It was also noted that joint movement appeared to 
be limited secondary to pain.  Hand grip was also weaker on 
the left side.  In December 2000, motion in the left shoulder 
was limited by pain.  The veteran was able to abduct and 
adduct but with a lot of grimacing.  When seen in June 2001, 
strength examination of the left shoulder was severely pain-
limited, making it impossible to tell true loss of power.  An 
MRI of the left shoulder performed that month was interpreted 
as showing mild supraspinatus degenerative tendinopathy and 
subacromial/subdeltoid bursitis.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  Id. 
at 8.  Therefore, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Id. at 9.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a 
noncompensable rating will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.  

I.  Left Shoulder

The veteran's left shoulder disability is currently rated as 
20 percent disabling under diagnostic code 5201 for 
limitation of motion of the arm when motion is limited to 
shoulder level or midway between the side and shoulder level.  
The evidence of record shows that the veteran is right hand 
dominant [November 1998 VA examination].  Thus, his left 
shoulder is considered to be the minor extremity for rating 
purposes.  38 C.F.R. § 4.69.

Under diagnostic code 5201, a 30 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is limited to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Normal range of motion for the 
shoulder is as follows: forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.

A review of the evidence reflects that limitation of the left 
shoulder was at its worst in September 2000 when it was 
limited to 45 degrees with pain.  As such, the veteran's 
limitation of motion on clinical examination clearly does not 
meet the criteria for a rating greater than 20 percent under 
Diagnostic Code 5201.  In DeLuca v. Brown, 8 Vet.App. 202 
(1995), however, the Court held that a higher rating based on 
a greater limitation of motion due to pain on use was not 
precluded by 38 C.F.R. § 4.14.  Accordingly, the Board cannot 
deny the veteran's appeal solely by mechanically applying the 
rating code to the physician's measurements of shoulder 
movement.

After careful consideration of all the evidence, including 
the detailed findings and observations by the VA examiners in 
November 1998 and March 2000, the Board finds that the record 
justifies an increased rating for the left shoulder 
pathology.  The VA neurological evaluation in November 1998 
revealed marked give way weakness in the left arm, while the 
March 2000 VA examination noted that strength evaluation in 
the left upper extremity was limited due to pain.  VA 
outpatient treatment records dated in 2000 also showed that 
motion in the left shoulder was limited due to pain.  In 
November 2000, it was noted that the veteran was unable to 
raise his arm over his head secondary to weakness.  Strength 
examination of the left shoulder in June 2001 was "severely 
pain-limited."  The November 1998 examination indicated a 
major discrepancy between subjective complaints and objective 
findings.  The physician particularly pointed out the absence 
of any atrophy to support the allegations of serious 
functional loss due to pain.  The March 2000 examination, 
however, did find the presence of some atrophy, thus 
providing objective support for the subjective complaints.  
Therefore, the Board finds that as a practical matter the 
veteran has considerably greater loss of shoulder mobility 
than the raw measurements initially suggest.  As such, in 
view of the effect of pain and weakness on the veteran's 
functional abilities, the Board finds that the symptomatology 
attributable to the left shoulder disability warrants an 
initial 30 percent rating as it is equivalent to limitation 
of motion of the left shoulder to 25 degrees from the side 
under Diagnostic Code 5201.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201.  
This is the maximum rating for a minor arm under this code.  
As there is no evidence of ankylosis or fibrous union of the 
humerus a rating in excess of 30 percent under Diagnostic 
Codes 5200 and 5202 is not warranted.  

II.  Cervical Disc Disease 

The veteran's cervical spine disability is evaluated as 
noncompensably disabling under Diagnostic Codes 5293-5290.  
Under diagnostic code 5290, slight limitation of motion of 
the cervical spine warrants a 10 percent rating, moderate 
limitation of motion warrants a 20 percent rating and severe 
limitation of motion warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.

Diagnostic Code 5293 provides a noncompensable evaluation for 
postoperative, cured intervertebral disc syndrome; a 10 
percent evaluation for mild intervertebral disc syndrome, a 
20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks, a 40 percent evaluation for 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, and a 60 percent evaluation for 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, 5293.  

In this case, the evidence fails to reveal any abnormal 
neurological findings associated with the cervical spine 
disability (all neurological findings in the record are 
associated with the left shoulder disability).  As such, a 
compensable evaluation under Diagnostic Code 5293 is not 
warranted.

A review of the evidence, however, reveals that on VA 
examination in November 1998 range of motion of the neck was 
reduced to 50 degrees of extension and to 70 degrees of 
rotation.  There was tenderness to palpation in the cervical 
midline.  The veteran testified that he has near constant 
neck pain.  

While it is questionable whether the range of motion 
measurements taken at the November 1998 VA examination equate 
to slight limitation of motion, as required for a compensable 
disability evaluation under Diagnostic Code 5290, the Board 
notes that it must also consider the veteran's functional 
impairment due to pain under the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  Therefore, in view of this evidence, in 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and in affording the veteran the benefit of the doubt, 
the Board concludes that the evidence is sufficiently in 
equipoise to warrant an initial 10 percent rating under 
Diagnostic Code 5290 for slight limitation of motion of the 
cervical spine.  Having so determined, however, the Board 
does not find that the criteria for a rating higher than 10 
percent are satisfied.


ORDER

An initial 30 percent evaluation for residuals of a left 
shoulder injury with brachial plexus involvement is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

An initial 10 percent evaluation for cervical disc disease is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

